Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 7-8 and 12 in the reply filed on 7/13/21 is acknowledged.
Claims 1-6, 9-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross member” in line 1 of claim 7 and the "center lift hook" in line 3 of claim 12 must be shown or the feature(s) canceled from the claim(s). These features should have reference numbers in both the drawings and the specification. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Antecedent basis for the guide hitch in line 3 of claim 12 must be added to the specification. If the claim was supposed to read the limitation “quick hitch”, antecedent basis does not need to be established, but amendment to edit the claim to read the intended meaning must be made. 
Claim Objections
Claim 7 is objected to because of the following informalities:  "a mounting member rube" in line 3 of claim 7 should be spelled "a mounting member tube".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites the limitation "the guide hitch" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this should read as “the quick hitch”. 
Claim 12 recites the limitation "the reinforcing hitch pin" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this should read as “the hitch pin”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,690,669) in view of Schroeder (US 8,079,611).
In re claim 7, Johnson teaches a method for securing a coupling apparatus to a quick hitch (200) having a cross-member, the method comprising the steps of fastening a horizontal member (202) of the coupling apparatus to an lower portion of the cross member of the quick hitch with a coupling member; connecting a ball hitch assembly (220) to the horizontal tube; and securing the ball hitch assembly against removal from the quick hitch (via bushings 206a, 206b and retaining clips 216a, 216b) as shown in Figure 3a, but does not disclose fastening a mounting member tube of the coupling 
In re claim 8, Schroeder further discloses wherein the ball hitch assembly comprises a stem (square portion of tow bar 20) and the securing step comprises pressing a hitch pin through an end of said stem of said ball hitch assembly (and apertures 46 of caddy 40) (column 3, lines 6-10). 
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the stem further comprises: stem tabs; and the guide hitch further comprises a center lift hook; and the reinforcing hitch pin through .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach hitches of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL R STABLEY/Examiner, Art Unit 3611                  

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611